Cooke, J.
(concurring). While I agree with the result, I find it undesirable to make the assumption of the majority on the issue of standing in order to reach such result. More simply stated, defendant himself neither moved to suppress nor had the standing to do so under the test as applied in Brown v United States (All US 223, 229).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Cooke concurs in result in a separate memorandum.
Order affirmed in a memorandum.